F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             OCT 14 1999
                                 TENTH CIRCUIT
                            __________________________                   PATRICK FISHER
                                                                                  Clerk

 MICHAEL LEE WIGHT,

          Plaintiff-Appellant,

 v.                                                              No. 99-4086
                                                                   (D. Utah)
 STATE OF UTAH; UTAH STATE TAX                              (D.Ct. No. 98-CV-793)
 COMMISSION; MURRAY CITY, UTAH;
 THIRD DISTRICT COURT; FOURTH
 DISTRICT COURT; MURRAY CITY POLICE
 DEPARTMENT; HONORABLE JOHN C.
 BACKLUND; HONORABLE MICHAEL K.
 BURTON; HONORABLE FRATTO; UTAH
 COUNTY SHERIFF’S DEPARTMENT;
 CARSTAR & KEARNS TOWING; CITY OF
 OREM, UTAH,

          Defendants-Appellees.
                        ____________________________

                             ORDER AND JUDGMENT *


Before BRORBY, EBEL, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      Appellant Michael Lee Wight, a litigant appearing pro se, appeals the

district court’s decision dismissing his complaint against Appellees for allegedly

violating his civil rights in connection with various traffic infractions. We

exercise our jurisdiction under 28 U.S.C. § 1291 and affirm.



      In his complaint, Mr. Wight raised a host of general allegations, including

claims that Appellees: (1) violated his constitutional rights; (2) “acted as a

[f]oreign [s]tate”; (3) did not “use [g]old and [s]ilver [c]oin”; and (4) committed

double jeopardy, conspiracy to defraud, false arrest, kidnaping, libel, breach of

contract, abuse of force and unnecessary rigor, and fraud by wire, in connection

with state charges brought against him for multiple traffic infractions and the

towing and impoundment of his vehicle. Mr. Wight’s traffic and other infractions

included driving with an expired registration and suspended license, failure to

maintain insurance, crossing a highway divide, improper display of license plates,

failure to appear five times for a scheduled hearing resulting in a bench warrant,

and arrest for failure to appear at two other judicial proceedings. All state


                                         -2-
proceedings against Mr. Wight have concluded, except for the outstanding state

warrant and the state charge concerning his lack of proof of insurance, which are

still pending. Mr. Wight did not file direct or post-conviction actions in state

court concerning his traffic or criminal cases.



      Following motions to dismiss filed by the State of Utah, Orem City and

Murray City, the district court dismissed Mr. Wight’s complaint against all

Appellees. On appeal, Mr. Wight alleges the district court improperly dismissed

his complaint by applying principles of comity and Eleventh Amendment

immunity. He renews his argument that impoundment of his vehicle constituted

double jeopardy, and suspension of his driver’s license violated his due process

rights because he “was [d]eprived of a total of [f]ive [d]ays of [l]iberty” without a

hearing or counsel, and because “the [j]udge was switched without [notice] ... in

[violation] of the 5th, 6th, 8th and 14th Amendments.”



      In reviewing Mr. Wight’s appeal, we take instruction from our decision in

Riddle v. Mondragon, 83 F.3d 1197 (10th Cir. 1996), in which we set forth the

appropriate standard in reviewing a pro se complaint under 42 U.S.C. § 1983.

Accordingly, we review the dismissal of Mr. Wight’s complaint for failure to

state a claim de novo. Id. at 1201. His complaint should not be dismissed under


                                         -3-
Rule 12(b)(6) unless it appears beyond doubt he can prove no set of facts

supporting his claim for relief. Id. In reviewing the sufficiency of the complaint,

we presume all of Mr. Wight’s factual allegations are true and construe them in

the light most favorable to him. Id. at 1202. Because Mr. Wight is proceeding

pro se, we construe his pleadings liberally and hold his pleadings to a less

stringent standard than formal pleadings drafted by lawyers. Id. However, a

broad reading of his complaint does not relieve him of the burden of alleging

sufficient facts on which a recognized legal claim can be based. Id. Conclusory

allegations without supporting factual averments are insufficient to state a claim

on which relief can be based. Id.



      With these standards in mind, and after a careful review of the record, we

determine the district court properly dismissed Mr. Wight’s complaint. The

district court correctly applied the well-established doctrines of Eleventh

Amendment immunity in dismissing the complaint against the State, comity in

dismissing Murray City and Orem City, and absolute immunity in dismissing the

state district courts and judges acting in their judicial capacity. In addition, the

district court properly determined Mr. Wight failed to sufficiently allege violation

of his due process or other constitutional rights. In fact, Mr. Wight’s complaint

consists of a plethora of incoherent, unsupported constitutional and other


                                          -4-
allegations arising out of sundry traffic infractions and the towing and

impoundment of his vehicle. While Mr. Wight is obviously disgruntled with the

traffic infractions for which he was charged, a careful reading of his complaint

and other pleadings establishes he has provided no facts in support of his claim

for relief. In sum, his complaint is based solely on conclusory allegations with no

supporting factual averments sufficient to state a claim or cause of action.



      Accordingly, the district court’s decision dismissing Mr. Wight’s complaint

is AFFIRMED.


                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -5-